NDFI, 245€ (Rev, l llié) Amended Judgnient in a Criminal Case (NOTE: Identify Changes with Asterisks (*)}
Sheet l

 

UNITED STATES DISTRICT CoURT
Northern District of Floi‘ida ‘

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE

V.
ADAM W. FAlR Case Nurnber: 3 : i7ci'i 07-UOZI'MCR
USM Number: 25788-0}7
Bal'ry Beroset (Re_tained)

Defendant’s Attorncy

Date of Original Judgment: July 3(), 2018
(O!' Da!e ofLasi Amended Judgmenf)

 

 

Reason for Amendment:

i:i Correction of Sentence on Rcmanc[ (18 U.S.C. 3742($(]) and {2))
m Rcduction of Sentcncc for Citanged Circumstances (Fed. R_ Crim.
P. 35{§)})

i:| Correciion of Sentence by Sentencing Court (Fed. R, Crim. P. 35(3))

v
Correction of Sentence for Cierical Mistake (Fed. R. Crim. P. 36)
{Correction shows Dei`endant only pleaded guilty to Count One of lndictment

|:i Modiiieation of Snpervision Condiiions (18 U.S.C. §§ 3563(c) or 3583(c))
I:i Modiiication of imposed Term of Imprisonment for Extraordinary and
Compe|ling Reasons (lS U.S.C. § 3582(€)(1))

l:i Modiiication of imposed Term of Imprisomnent for Retroactive A:nend:neni{s)
to the Sentencing Gnidelines (18 U.S.C. § 3582(c)(2))

\-J\-.J\./\-,/\-./\-./\u/\../\./\-J\_/\./\-/\_/\_/

on page l.) Direct Moiion to District Court Ptlrsuant to 28 U.S.C. § 2255 or
l:| is n.s.C_ § 3559{¢)(7)
i:i Modification ofRestitntion Order (18 U.S.C. § 3664)
THE DEFENDANT:

§ pleaded guilty to count(s) One of the indictment on Mai'ch 28, 2018*

E:] pleaded noio contendere to count(s)
which was accepted by the coui't.

 

 

E:] was found guiity on count(s)
after a piea ofnot guilty.

The defendant is adjudicated guiity of these offenses:

 

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 1349 Conspiracy to Commit Wire Fi'aud and Honest Services Fraud May l?, 2013 One '
The defendant is sentenced as provided in pages 2 through MM'[ ofthisjudgment. The sentence is imposed pursuant to

tire Sentencing Reforrn Act of 1984.
f:] The defendant has been found not guilty on count(s)
i:] Count(s) |___l is I:l are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States Attoi'ney for this district within 30 days of any change of name,
residence, or mailing address untii all iines, restitution, costs, and speciaf assessments imposed by this judgment are fuiiy paid, lf ordered to
pay restitution, the defendant must notify the court and United States attorney of inateriai changes in economic circumstances

 

 

July 30, 2018
Date of Imposition of Judgtnent

 

M. Casey Rodgcrs, United States District Judge

_§`;e,£?ure 0 ndge
dge

Name and Titl o
, 2018

 

   

Deceinber
Date §

 

 

 

NDFL 245€ (Rev, ill 16) Amended Judgment in a Criminal Case

 

Slieet 2 _ imprisonment (NOTE; ldentify Changes with Asterisks {*))
Judgment 4 Page 2 of 7
DEFENDANT: ADAM W. FA[R
CASE NUMBER: 3:l7cr107-0()2/MCR
IMPRISONMENT

The defendant is hereby committed to the custody of the Federai Burean of Prisons to be imprisoned for a total term of:
6 months as to Count One.

iz] The court makes the foiiowing recommendations to the Bureau of Prisons:

The court strongly recommends to the Bureau of Prisons that the defendant be designated to the Federa]
Prison Camp at Saufiey Ficld in Pensacola, Fiorida, for service of this sentence

i:l The defendant is remanded to the custody of the United States Marshal.

E:i The defendant shall surrender to the United States Marshai for this district:

|:l at i:| a.rn. |:i p.m. on

|:i as notified by the United States Marshal.

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:i before 12:00 noon on September 101 2018 .
as notified by the United States Marshal.

i:i as notified by the Probation or Pretriai Sewices Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant deiivered on _ to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPU'I`Y UNITED STATES NlARSHAL

 

NDFL 245€ (Rev. 11/16) Amcndcd Judgment in a Criminal Case
Sheet 3 1- Supcrviscd Release (NOTE: ldcntify Changes with Asterisics (*))

 

Judgment~Page 3 of 7

DEFENDANT: ADAM W. FAIR
CASE NUMBER: 3 : l 7criO7-002fl\/ICR

SUPERVISED RELEASE

Upon reiease from imprisonment, you will be on supervised release for a term of:
3 years as to Count One.

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within l5 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:] The above drug testing condition is suspended, based on the court's determination that you

pose a iow risk of future substance abuse. (check grapplr'cable)

4. m You must cooperate in the coliection of DNA as directed by the probation officer. (check yapp!icabie)

5. |:] You must compiy with the requirements of the Sex Offender Registration and Notiiication Act (42 U.S.C. § 16901, er seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check r'fapplicable)

6. |:\ You must participate in an approved program for domestic vioience. (check rfapplrcable)

You must compiy with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

 

 

NDFL 245€ (Rev. l i/i()) Arnended Judgment in a Criminal Case

 

 

Shcct ZA_ Supervised Release (NOTE: Identify Changcs with Asterisks (*))
Judgment-Page 4 of 7
DEFENDANT: ADAM W. FAiR
CASE NUMBER: 3:l7cr107-002/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. if you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least iO days before the change. if notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

i0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nun_chakus or
tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12, lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use OnIy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvr'ew ofProbarion and Supervised
Re!ease Condr'tions, available at: www.uscourts.“ov.

 

Defendant's Signature Date

 

 

 

NDFL 245C (Rev. l l/l 6) Amendcd Judgment in a Criminal Casc
Shect 3D f Supcrvised Rclcase (NOTE: ldentify Changes With Asterisics (*))

.ludgnrent_-Page 5 of 7

DEFENDANT: ADAM W. FAIR
CASE NUMBER: 3 : i7cri 07-002fl\/ICR

SPECIAL CONDITIONS OF SUPERVISION

l. You must submit your person, property, house, residence, vehicie, papers, computers (as defined in
18 U.S.C. § 1030(e)(l)), other electronic communications, data storage devices, or media, or office,
to a search conducted by a United States probation officer Failure to submit to a search may be
grounds for revocation of release You must warn any other occupants that the premises may be
subject to searches pursuant to this condition An officer may conduct a search pursuant to this
condition only when reasonable suspicion exists that you have violated a condition of your
supervision and that the areas to be searched contain evidence of this violation Any search must be
conducted at a reasonable time and in a reasonable rnanner.

2. You must serve the first six months of your supervision term on horne detention During this period
of home detention, you will abide by all conditions set by the supervising U.S. Probation Officer to
include random monitoring and home visits. While participating in this program, you will be
restricted to your residence from 9:00 p.m. to 6:00 a.rn. every day except for work and other
activities previously authorized by the supervising U.S. Probation Officer. Horne detention Will not
include electronic monitoring

 

NDi-`L 245C (Rev. f l/l 6) Amended §udgment in a Criminal Case

 

Siieet 5 _ Criminal Monetary Penalties (NO"£`E; identify Changes with Asterisks (*))
Judgment _ Page 6 _ of 7
DEFENDANT: ADAM W. FAIR
CASE NUMBER: 31 l7erl 07-002/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ lO0.00 (paid) $ 0 - none ' $ 0 - Waived $ 0 - none
|::] The determination of restitution is deferred until . An Amended Judgmenf in a Criminal Case (AO 245C) Will be entered

after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
Ii` the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1'), ali nonfederal victims must be paid
before the United States is paid.

Name of Payee 'I`otal Loss** Restitution Ordered Priority or Percentage
ToTA`Ls s $

l:i Restitution amount ordered pursuant to plea agreement $

i:i The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day alter the date cf the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 13 U.S.C. § 3612(g).

|:i The court determined that the defendant does not have the ability to pay interest and it is ordered that:

i:| the interest requirement is waived for the [] line i:i restitution

|:] the interest requirement for the [:| fine |:] restitution is modified as follows:

* Justice for Victims of Traftici<ing Act ot`2015, Pub. L. No. lift-22
** Findings for the total amount of losses are required under Chapters 109A, llO, iiOA, and ii3A ofTitle 18 for offenses committed on or

alter September 13, 1994, but before April 23, 1996.

 

NDFL 245C (Rev. 11/16) Amended Judgmcnt in a Criminal Case
Sheet 6 ~ Schedule of Payments (NOTE: Ideniify Clianges with Asterisks (*)}

 

Judgment_ Psge 4 of __?__M
DEFENDANT: ADAM W. FAIR
CASE NUMBER: 3:1701'107-002/MCR

SCHEDULE OF PAYMEN'I`S
l-Iaving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Lump sum payment of $ 100.00 _ Special Monetaiy Assessment, previously paid.

j:j not later than W____________________m ,or
|:i in accordance with i:i C, l:i D, i:i E,or m Fbelow; or

B i:j Payment to begin immediately (may be combined with i:i C, |:i D, or i:l F below); or

 

 

C Paymcnt in equal m (e.g.. i¢)eek!y, monrhly, quarterly installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 01-60 days) alter the date of this judgment; or §
D i:| Payment in equal (e.g.. weekly. monthly, quarrerly) installments of $ Over a period of

(e.g., months or yeurs), to Commence (e.g., 30 or 60 dny.r) after release from imprisonment to a

term of supervision; or

E [:| Payment during the term of supervised release Will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F i:l Special instructions regarding the payment of criminal monetary penalties:

 

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to tire clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

i:i Joint and Several

Defendant and Co-Defendant Narnes and Case Numbers (mc!ud:'ug defendant mimber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[::| The defendant shall pay the cost of prosecution
i:| The defendant shall pay the following court cost(s):

m The defendant shall forfeit the defendant’s interest in the following property to the United States:
See Forfeiture Money Judgment in the amount of $67,134.3€3 (doc. #64).

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) line principal, (5) fine
interest, (6) community restitution, (7) .lV'i`A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

